                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

  TANYA M. FREEMAN,                                      )
                                                         )
                         Plaintiff,                      )
                                                         )
  v.                                                     ) DOCKET NO.: 2:17-cv-00231-JRG
                                                         )
  MERIT MEDICAL SYSTEMS, INC.,                           )
  CRYOLIFE, INC.,                                        )
  HEMOSPHERE, INC., and                                  )
  HERBERT SLATERY, in his official capacity              )
  as Attorney General and Reporter of the State          )
  of Tennessee,                                          )
                                                         )
                         Defendants.                     )


                                      PARTIES’ STATUS REPORT

         Come the parties, by counsel and pursuant to the Scheduling Order [Doc. No. 25], and

  provide this status report detailing the progress of the case.

  (1)    Description of the Case:

         This is a products liability case involving a medical device.

  (2)    Trial Date:

         A jury trial was set to begin on January 7, 2020.

  (3)    Settlement:

         Today, the parties have reached a settlement of the case. Settlement documents are being

  prepared, and an order of dismissal, with full prejudice, will be submitted shortly.




Case 2:17-cv-00231-JRG-MCLC Document 26 Filed 12/11/18 Page 1 of 2 PageID #: 163
  Dated: December 11, 2018                 Respectfully submitted,



                                           TANYA M. FREEMAN

                                     By:   __s/Michael S. Kelley______________
                                           Michael S. Kelley, BPR No. 014378
                                           Kennerly, Montgomery & Finley, P.C.
                                           550 Main Street, Fourth Floor
                                           Knoxville, TN 37902
                                           (865) 546-7311; Fax: (865) 524-1773
                                           mkelley@kmfpc.com
                                           Attorney for Plaintiff


                                           CRYOLIFE, INC.

                                     By:     s/ Jimmie C. Miller
                                           Jimmie C. Miller, BPR No. 009756
                                           Meredith B. Humbert, BPR No. 024512
                                           HUNTER, SMITH & DAVIS, LLP
                                           1212 N. Eastman Road
                                           P. O. Box 3740
                                           Kingsport, TN 37664
                                           (423) 378-8852; Fax: (423) 378-8801
                                           jmiller@hsdlaw.com
                                           mhumbert@hsdlaw.com
                                           Attorneys for Defendant, CryoLife, Inc.


                                           MERIT MEDICAL, INC.

                                     By:   s/ William B. Jakes, III________
                                           William B. Jakes, III, BPR No. 010247
                                           HOWELL & FISHER
                                           300 James Robertson Parkway
                                           Nashville, Tennessee 37201
                                           Office: 615-244-3370
                                           Direct: 615-921-5208
                                           bjakes@howell-fisher.com
                                           Attorney for Defendant, Merit Medical, Inc.




                                       2

Case 2:17-cv-00231-JRG-MCLC Document 26 Filed 12/11/18 Page 2 of 2 PageID #: 164
